The opinion of the Court was delivered, by
Mr. Justice McIver.
These two cases involve the same questions, and will be considered together. They were proceedings originally instituted by the appellant here for the pur-. pose of acquiring the right of way over the lands of the respondents, under the provisions of the Act of 1868, incorporated in Chap. LXIII. of the General Statutes, p. 352. The respondents here not being satisfied with the verdict of the jury organized' by the Clerk of the Court, under section J6 of that chapter, appealed to the Circuit Court, when the following issue was made up .and tried in that Court, to wit: “ How much compensation is the appellant, Reese Bowen, entitled to for the right of way through his lands, which have been condemned and taken by the Atlantic and French Broad Yalley Railroad Company ?”
From the judgment rendered on the verdict found upon that issue, the Railroad company appealed to this Court upon the following grounds : “1. Because his Honor erred in allowing the actors to prove special damage when no such damage was contained in the issue submitted to the jury. 2. Because special damage cannot be proved without a special allegation in the pleadings of such damage, and his Honor erred in allowing such proof, when no allegations of special damage had beenanywhere made in the pleadings. 3. Because his Honor erred in allowing witnesses to testify that if it was their land they would not have the railroad to pass over'it for $-. 4. Because his Honor erred in allowing the witnesses to testify that the actors had been damaged $-without requiring them to state *578specially the damage. 5. Because his Honor erred in charging the jury that any inconvenience of a permanent nature, however small, was special damage, and might be considered by them in making up their verdict. 6. Because his Honor erred in charging the jury that the rattle of the train, the blow of the whistle, the smoke of the engine, etc., were special .damage, and might be considered by them in making up their verdict. 7. Because that under the issue submitted, the jury could only consider the compensation to be paid the actors for the right of way, that is, the actual value of the land taken up by the railroad, and his Honor erred in charging them that they could bring in a verdict for special damages. 8. Because the damages given by the jury are excessive.”
It does not appear that any objection was made to any of the testimony offered at the trial, and therefore such of the grounds of appeal, to wit, the first, second, third and fourth, as are based upon objections to the competency of testimony, cannot be sustained. The rule is well settled that where incompetent testimony is received, without objection, at the trial, it will afford no ground for a motion for a new trial. State v. Rankin, 3 S. C. 448; Burris v. Whitner, 3 S. C. 512; Powers v. McEachern, 7 S. C. 299. This rule is not only based upon direct authority, but has the support of reason also ; for, as is well said, in Burris v. Whitner, supra, “ It would be unfair to allow a party to postpone his objection as to competency until after the testimony has been given ; for, in that case, he would be enabled to retain the evidence if it enured to his advantage, and to exclude it if it made against him. Such speculative advantages are discountenanced by the courts.”
The Act of 1878, 16 Stat. 698, does not affect this rule; for that act simply allows exceptions to be taken “ to the rulvngs of the presiding judge,” at any time within ten days after the rising of the Court; but where incompetent testimony is received without -objection, the Judge makes no ruling, and there is therefore no room for an exception. In Fripp v. Williams, Birnie & Co., 14 S. C. 508, the rule has been recognized and applied since the passage of the Act of 1878; and it has also been recognized in Thompson v. Brannon, 14 S. C. 549. It *579is clear, therefore, that even if the testimony assailed in the first four grounds of appeal were incompetent,' appellant has lost the opportunity of availing' itself of the benefit of any of these grounds, by failing to object to the testimony when it was offered.
But, as will presently be seen, we do not regard the testimony as incompetent. The appellant contends that, under the issue submitted to the jury, they were restricted in their inquiries .to the question as to what was the value of the land actually appropriated and used as a right-of way, and that they could not give any damages beyond this, and hence that testimony tending to show any other damage was incompetent. The issue which the jury were ealled upon to determine was, how much compensation was the land-owner entitled to for the right of way talcen by the railroad company, not merely for the Icmcl taken. Their inquiry, therefore, was, what would compensate the land-owner for the injury done to him by allowing the railroad company to take and use the right of way in question ?
The mere naked value of the strip of land over which the road-bed was constructed would in most if not in all cases afford very inadequate compensation for the injury done; and hence to determine the amount of compensation it would be necessary to consider other elements than that of the naked value of the land. This was, manifestly, the idea of the legislature, for by the express terms of the act under which this proceeding was instituted, provision is made for estimating the amount of compensation not only by reference to the value of the land actually taken, but also by reference to the special damage which the land-owner may sustain by reason of the construction of the road through his lands. The Act, in effect, defines the term “ compensation” to be the value of the land together with such special damage as may be sustained by the land-owner, by reason of the construction of the road through his lands.
In section 77, the jury are required to determine the question of compensation by inspecting the premises and taking testimony “ in reference to the construction of the proposed *580highway, and the quantity of land which shall be required therefor ; and irrespective of any benefit which the owner may derive from the proposed highway, and with respect alone to the quantity and value of the land which may be -required, and to the special damage which the owner may sustain by reason of the construction of the highway through his lands, they shall ascertain the amount of compensation which shall be made to-the owner thereof.” The only legitimate construction of this-language is that the jury in ascertaining the amount of compensation must disregard any benefit that may accrue to the land-owner from the construction of the road, and base their estimate not only upon the value of the land taken, but upon that and such special damage as the owner may sustain by reason of the construction of the road through his land.
Hence when the issue submitted to them in this case required them to determine “ how much compensation” the land-owner was entitled to for the right of way, they should, in accordance with the terms of the act, have looked not'only to the value of the land taken, but also to such special damage as may have-been done to the land-owner by reason of the construction of the road through his lands, and there was no necessity for the order to specifically direct them to estimate the special damage, inasmuch as the direction to determine the amount of compensation necessarily included an inquiry into the special damage. The testimony as to the special damage was, therefore, in our judgment entirely competent, and absolutely necessary to enable tliejury to determine properly the issue submitted to them. The-objection that the testimony as to special damage consisted of general estimates, without specifications as to the particular-items of damage, not having been made at the trial cannot avail the appellant at this stage of the case. Besides, we do hot think it can be said that the testimony upon the subject consisted only of general estimates, for most of the witnesses did go into details; and it was for the appellant, by his cross-examination, to test the correctness of such general estimates as were made. Indeed, we do not see how damages of this character could be aseen ai ned in any other way than by the introduction of such testimony as was adduced in these cases; and this kind of testi*581mony seems to have been received with approval in the cases of the G. & C. Railroad Company v. Partlow, 5 Rich. 428, and White v. Charlotte & So. Ca. Railroad Co., 6 Rich. 47. We do not understand that the Judge charged the jury .exactly as is alleged in the fifth and sixth grounds of appeal. As we understand the charge, it Was, in effect, that the jury were not to confine their inquiry simply to the value of the land taken, but that they might take into consideration the several matters alluded to in these grounds of appeal, and give, in addition to the value of the land, such special damage as in their judgment would compensate the land-owner for the‘injury done to him by the taking of the right of way; and in this we see no error.
The eighth ground of appeal cannot be sustained. Whether •damages are excessive depends upon a consideration of the facts, ■and with these we have no power to interfere. This has been distinctly determined, and must be regarded as definitely settled. Brickman v. South Carolina Railroad Company, 8 S. C. 173; Steele v. C. C. & A. R. R. Co., 11 S. C. 589.
The judgment of this Court is that the judgment of the Oirnuit Court in both of the cases above stated be afiSrméd.